The Honorable Armil O. Curran State Representative 210 West Main Street Clarksville, Arkansas 72830-3019
Dear Representative Curran:
This is in response to your request for an opinion on the following question:
  Does the county quorum court have the authority to require by county ordinance that each utility — electric, gas, water, etc. — periodically furnish the county a list of all new utility hookups?
Although your request does not indicate to what purpose the quorum court may put such a list, it is my opinion that the enactment and enforcement of such an ordinance is within the quorum court's authority. A county, acting through its quorum court, is empowered to "exercise local legislative authority not denied by the Constitution or by law." Ark. Const. amend. 55, § 1. A county is required by statute to provide for, among other things, law enforcement protection services and tax administration. A.C.A. § 14-14-802(a). A county may provide for any service not expressly prohibited by the Constitution of Arkansas or by law, including community and rural development services such as housing and planning services, and emergency services such as ambulance and fire prevention and protection services. A.C.A. § 14-14-802(b). The power to provide these services includes the power to exercise regulatory powers in conjunction therewith. A.C.A. § 14-14-804.
It appears likely that the information contained in a list of addresses recently added to a utility system could substantially aid the county in providing one or more required or optional county services, and that the ordinance could be viewed as a regulatory measure in aid of the county's undertakings. It does not appear that the power to require utilities to furnish such lists is one denied by A.C.A. § 14-14-805 or one requiring state delegation under A.C.A. § 14-14-806. It is therefore my opinion that a quorum court may by ordinance require utilities periodically to furnish lists of new utility connections.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh